NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS PICHARDO-VAZQUEZ,                     No.    16-70609

                Petitioner,                     Agency No. A200-700-175

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**


Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jose Luis Pichardo-Vazquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for cancellation of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

      Pichardo-Vazquez does not raise, and therefore he waives, any challenge to

the agency’s determination that he is statutorily ineligible for cancellation of

removal, because he was incarcerated for more than 180 days as a result of a

criminal conviction. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th

Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

      We lack jurisdiction to consider Pichardo-Vazquez’s unexhausted contention

that his pretrial detention was unconstitutional and therefore should not count as

confinement under 8 U.S.C. § 1101(f)(7). See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not

presented in an alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   16-70609